Title: To Thomas Jefferson from Volney, 26 December 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        philadelphie 26 Xbre 1796
                    
                    Dans une lettre que j’eûs L’honneur de Vous ecrire il y a environ dix jours, je Vous faisais part de Mon arrivée en cette Ville, et Vous priais de Me faire passer le portemanteau que javais laissé chez Vous. Votre obligeante prévoyance Vient de rendre inutile ce paragraphe de Ma longue Epître; après deux ou trois jours de recherche Mutuelle, Nous Nous sommes enfin rencontrés Mr. Emanuel Walker et Moi, et il M’a remis Mon porte-Manteau en aussi bon etat que je pouvais le desirer: Seulement la clef du cadenat Manquait, et il M’a dit Ne l’avoir point reçue: Si elle est, egarée c’est un petit Malheur dont je Suis tout consolé; Mais Si elle Se retrouve à Monticello je Serai bien aise tôt ou tard de la recouvrer. Du reste j’ai facilement ouvert Sans cette clef, en decoupant le cuir, et je jouis du Soin de propreté dans lequel j’ai trouvé Mon bagage.
                    Jai reçu de paris une lettre de L’eveque Gregoire, Membre de L’institut National par laquelle il Me Mande que le Naturaliste Dombey etait chargé de Vous faire passer un Mètre et un grave Echantillons Vérifiés de Nos Mesures Longues et cubiques. Dombey ayant eté pris par des Corsaires et conduit à L’Isle Montserrat où il est Mort, Ses effets ont eté dit on apportes à Newyork où lon croit quî ils sont deposés à la Douane: comme il devait y avoir une lettre d’envoy en avez-Vous jamais eu quelqu’avis? Ou bien Voulez-vous que je prie Le Colonel Burr d’en faire faire la recherche? J’attendrai un Mot de Votre part à cet egard. Au reste il paraît que Vous-meme Serez incessament en Mesure, puis que Vos amis comptent Vous Voir en Mars à philadelphie quoique ce ne soit pas de la maniere qu’ils L’ont désiré. Mais en cela Même il y a un Nouveau genre de Merite et de Vertu à Montrer, et Vous pourrez dire en Veritable ami des principes de L’egalité Republicaine, L’altè Non temo, è L’humile Non Sdegno.
                    
                        (clorinda N’el tasso)
                    
                    
                        Moi qui Vous ai Vû jouir du bonheur champêtre, je Sens qu’il Vous en coutera de quitter Vos champs, Votre bâtisse, et L’utile clouterie; Mais Votre absence Ne Sera jamais longue, et outre le besoin d’un peu de Variété, Vous ne refuserez point un Sacrifice de plus en plus necessaire Sous bien des points de Vue; dailleurs Si Vous étiez bien embarrassé de trouver un œconome overseer, je pourrais Vous repondre d’un quî aurait au Moins le zele de L’attachement
                    
                    
                        C. Volney
                    
                    
                        Je ne suis point encore logé à demeure.
                    
                 